Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-21-00547-CV

                                          STATE of Texas,
                                             Appellant

                                                  v.

 William MCMANUS, in his official capacity as the Chief of San Antonio Police Department,
                                       Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021-CI-00942
                           Honorable Mary Lou Alvarez, Judge Presiding

PER CURIAM

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

Delivered and Filed: August 31, 2022

DISMISSED

           Appellant filed a motion to dismiss this appeal because the parties have reached a

settlement. Appellee filed an advisory confirming the settlement and indicating appellee does not

oppose the motion to dismiss. Therefore, we grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a).


                                                   PER CURIAM